Motion for stay granted on condition that the appellant, within 10 days after the entry of the order entered herein, file with the Clerk of the Surrogate’s Court a surety company bond in the amount of $5,000 to secure payment of the amount, if any, directed to be paid by the appellant under the final order in the discovery proceeding, and on the further condition that the appellant procures the appellant’s points to be served and filed on or before March 15, 1960, with notice of argument for the April 1960 Term of this court, said appeal to be argued or submitted when reached. Concur ■ — - Botein, P. J., Breitel, McNally, Stevens and Bastow, J.J.